PER CURIAM.
Appellant, Cecil W. Grant [“husband”], seeks review of certain provisions of *766the final judgment of dissolution of his marriage to appellee, Faye J. Grant [“wife”]. We conclude that the trial court did not reversibly err in concluding that husband and wife each owned a one-half interest in the marital home. Although the construction of the home began before the parties’ marriage and all of the monies for the construction were contributed by husband from his separate funds, the record supports the finding that husband gifted wife with a one-half interest in the home by placing the property in both parties’ names prior to the marriage, and by depositing the funds for construction in their joint account.
We agree with appellant, however, that the lower court’s ruling on the distribution of the marital home appears inconsistent with the lower court’s failure to award appellant any interest in bonds purchased by wife with funds she also had deposited in their joint accounts. Indeed, this point was conceded by appellee at trial. The court may have determined that the appellant’s entitlement to an interest in the bonds was not asserted but the issue was tried by the consent of the parties and should be dealt with by the lower court. We remand for this purpose.
AFFIRMED in part; REVERSED in part; and REMANDED.
DAUKSCH, GRIFFIN and ANTOON, JJ., concur.